Judgment unanimously modified on the law and facts to the extent of increasing the amount of the award, to $56,182, and as modified affirmed, without costs. Certain findings of fact disapproved and reversed and new findings made. Memorandum: Claimants were awarded $38,360 for the entire taking of their property. Their expert testified, and the trial court properly found, that the highest and best use for all of the property was commercial. However, the State’s expert arrived at a land value by appraising the property as four residential lots. In this circumstance, his testimony should have been disregarded and the land value fixed by claimants’ witness — ■ $32,690 — accepted. In fixing the value of the improvements the trial court adopted the figure arrived at by only one of the three approaches employed by the State’s expert. 'This figure was lower than the final valuation determined by this witness based upon the three approaches, i.e., market data approach, cost approach and economic approach. We find the value of the improvements to be $25,500. It is conceded that claimants removed certain items from the improvements which had been included in the valuations. The sum of $2,008 was properly deducted from the valuation of the improvements on account of these items in arriving at the award, which should be modified by increasing it to $56,182. (Appeal from judgment of Court of Claims in action for damages for permanent appropriation.) Present — Bastow, J. P., Goldman, Del Vecchio, Witmer and Henry, JJ.